TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00809-CR



                                  Paul Boris Golceff, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2013-052, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant’s counsel has filed a motion for extension of time to file appellant’s

brief—his sixth—now seeking an extension until at least July 1, 2014. Counsel insists that this

should be the final extension he needs, and we agree. We grant the motion and ORDER counsel to

file appellant’s brief no later than July 7, 2014. No further extensions will be granted. If appellant

fails to file a brief by the deadline, a hearing before the district court will be ordered. See Tex. R.

App. P. 38.8(b).

               It is ordered on June 25, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose

Do Not Publish